UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2014 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 0-25958 45-0404061 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Main Street North, Minot, North Dakota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(701) 837-9600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events. We have launched a new wholly-owned operating subsidiary, Capital Natural Resources, Inc.Capital Natural Resources, Inc. will seek opportunities related to natural resources in the United States, including petroleum, natural gas and/or other minerals, water resources and land.The new subsidiary is expected to diversify the business operations of the Company and is unrelated to any current or past business. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL FINANCIAL HOLDINGS, INC. Dated:June 10, 2014 By: /s/ John R. Carlson John R. Carlson CEO & President 3
